Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson (US 6,101,794).
[Claim 1] Regarding claim 1, Christopherson discloses an electric work vehicle comprising: front wheels and rear wheels (FIG 1): right and left machine body frames extending along a front/rear direction (FIG 1 discloses a side body and vehicles include frame members to support the rider, body, machine etc) and an electric motor (Christopherson discloses “The mower 40 has a prime mover 50 that preferably is an internal combustion engine 52 coupled to a pair of spaced apart rear wheels 54 by a drive shaft 56.  The prime mover 50 can also be an electric motor, hydraulic motor, or hydraulic pump”:), the electric motor having either one of a front output shaft protruding forwards or a rear output shaft protruding rearwards (The drive shaft extends rearwardly) the electric motor being supported to front portions of the machine body frames to be located forwardly of the front wheels as seen in a side view (Christopherson discloses the motor substantially forward of the wheels thus it would have been obvious to one of ordinary skill in the art to provide for a motor that has increased service-ability by increasing the distance from the wheel and fender structures).

    PNG
    media_image1.png
    518
    830
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Christopherson discloses the electric work vehicle of claim 1, wherein an upper end portion of the electric motor is disposed at a position lower than upper end portions of the front portions of the machine body frames (The motor of Christopherson can be positioned as desire with respect to the frame and body as a matter of design choice in order to optimize the under-hood packaging).
[Claim 3] Regarding claim 3, Christopherson discloses the electric work vehicle of claim 2, wherein a lower end portion of the electric motor is disposed at a position lower than lower end portions of the front portions of the machine body frames, as seen in a side view (The motor of Christopherson can be positioned as desire with respect to the frame and body as a matter of design choice in order to optimize the under-hood packaging).
 [Claim 5] Regarding claim 5, Christopherson discloses the electric work vehicle of claim 1, wherein axes of the front output shaft and the rear output shaft of the electric motor are disposed at positions which are lower than the upper end portions of the front portions of the machine body frames and which also are higher than the rotational axis of the front wheels (The motor of Christopherson can be positioned as desire with respect to the frame and body as a matter of design choice in order to optimize the under-hood packaging).
[Claim 6] Regarding claim 6, Christopherson discloses an electric work vehicle comprising: right and left machine body frames extending along a front/rear direction (FIG 1 includes body panels and the machine is supported by frames); a support frame connected to/between front portions of the right and left machine body frames (FIG 1 includes body panels and the machine is supported by frames); and an electric motor for feeding power to at least one of a traveling device (Christopherson discloses “The mower 40 has a prime mover 50 that preferably is an internal combustion engine 52 coupled to a pair of spaced apart rear wheels 54 by a drive shaft 56.  The prime mover 50 can also be an electric motor, hydraulic motor, or hydraulic pump”:) the electric motor being connected to the support frame in such a manner as to protrude forwards from front end portions of the machine body frames as seen in a side view (FIG 1, Christopherson discloses the motor substantially forward of the wheels thus it would have been obvious to one of ordinary skill in the art to provide for a motor that has increased service-ability by increasing the distance from the wheel and fender structures) and being supported to the right and left machine body frames via the support frame (Motors conventionally mount to the vehicle cross and side frames).
[Claim 7] Regarding claim 7, Christopherson discloses the electric work vehicle of claim 6, wherein an upper end portion of the electric motor is disposed at a position lower than upper end portions of the front portions of the machine body frames, as seen in a side view (The motor of Christopherson can be positioned as desire with respect to the frame and body as a matter of design choice in order to optimize the under-hood packaging).
[Claim 8] Regarding claim 8, Christopherson discloses the electric work vehicle of claim 6, wherein a lower end portion of electric motor is disposed at a position higher than lower end portions of the front portions of the machine body frame as seen in a side view(The motor of Christopherson can be positioned as desire with respect to the frame and body as a matter of design choice in order to optimize the under-hood packaging).


Allowable Subject Matter
Claims 4, 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or otherwise teach: a rotational axis of the front wheels is disposed at a position lower than lower end portions of the front portions of the machine body frames, as seen in a side view; and the lower end portion of the electric motor is disposed at a position lower than the rotational axis of the front wheels, as seen in a side view.
 9.    The electric work vehicle of claim 6, further comprising:



a front reinforcement frame connected to/between front portions of the right and left reinforcement frame and disposed forwardly of the electric motor;

wherein the right reinforcement frame and the electric motor being disposed with a predetermined space therebetween, with the right reinforcement frame being disposed on the outer side, as seen in a plan view; and

the left reinforcement frame and the electric motor being disposed with a predetermined space therebetween, with the left reinforcement frame being disposed on the outer side, as seen in a plan view. Claims 13-18 are allowed. Christopherson and the prior art fail to disclose an electric work vehicle comprising: right and left machine body frames extending along a front/rear direction; a front support frame connected to/between front portions of the right and left machine body frames; a support member connected to the front support frame; a front transmission shaft for transmitting power along the front/rear direction, the front transmission shaft being rotatably supported to the support member; and an electric motor having a rearwardly oriented output shaft; wherein the output shaft is supported to a portion of the front transmission shaft which portion is supported to the support member; and
a portion of the electric motor on the side of the output shaft is connected to the support member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618